Case 20-01010 Doc    5 Filed 11/05/20 Entered    11/05/20 16:14:59
          Desc    Main Document           Page   1 of 3



                                                             Filed & Entered
                                                                On Docket
                                                             November 5, 2020
Case 20-01010 Doc    5 Filed 11/05/20 Entered    11/05/20 16:14:59
          Desc    Main Document           Page   2 of 3
Case 20-01010 Doc    5 Filed 11/05/20 Entered      11/05/20 16:14:59
          Desc    Main Document           Page     3 of 3




                                    ORDER

          The foregoing stipulation is approved.




  November 5, 2020
  Burlington, Vermont
